The opinion handed down herewith in Timmerman v. Bultman,ante, 99, is controlling in the instant case. The record is remanded to the circuit court with direction to set aside the judgment heretofore entered in favor of defendants and to enter judgment therein in favor of plaintiffs and against defendants for $666, with interest at five per cent. per annum computed from January 23, 1927. Plaintiffs will have costs of both courts.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, SHARPE, and FEAD, JJ., concurred. *Page 109